Citation Nr: 1101589	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-37 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 13, 
2004, for the grant of a 70 percent evaluation for posttraumatic 
stress disorder (PTSD), anxiety reaction, based on clear and 
unmistakable error (CUE).
	
2.  Entitlement to an effective date earlier than February 13, 
2004, for the grant of a total disability rating based upon 
individual unemployability (TDIU) based on CUE.  

3.  Entitlement to an effective date earlier than February 13, 
2004, for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35, based on CUE.  


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970 
and from July 1975 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in 
August 2004 and November 2004.  The former granted a 70 percent 
rating for PTSD, anxiety reaction, effective February 13, 2004.  
The latter denied service connection for hypertension on a 
secondary basis and granted entitlement to a TDIU and eligibility 
to Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35, both also effective February 13, 2004.  

In an April 2006 rating decision, the RO granted entitlement to 
service connection for erectile dysfunction with a noncompensable 
evaluation effective November 21, 2003.  The Veteran submitted a 
"notice of disagreement (NOD)" in May 2006, which clearly 
identified his disagreement with the April 2006 rating decision, 
but which did not clearly indicate with which aspect of the 
rating decision he disagreed.  See 38 C.F.R. § 20.201 (2010) ("A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement.").  Review of the claims folder does not reveal 
that the RO has acknowledged receipt of this "NOD."  The RO 
should ask the Veteran to clarify what his disagreement with the 
April 2006 rating decision is.  See 38 C.F.R. § 20.201 (2010) 
("While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonable construed 
as disagreement with that determination and a desire for 
appellate review.").

The Board also notes that the August 2004 rating decision granted 
a 10 percent evaluation for bilateral hearing loss, effective 
February 13, 2003.  Following the Veteran's receipt of the August 
2004 rating decision, he submitted a NOD, in which he requested 
that a 10 percent evaluation go back to 1971, the date he first 
filed.  See May 2005 VA Form 21-4138.  The Board acknowledges 
that this statement is unclear but suggests that the Veteran is 
disagreeing with the effective date for the 10 percent 
evaluation.  See 38 C.F.R. § 20.201 (2010).  As such, the RO 
should ask the Veteran to clarify if he disagrees with the 
effective date for the 10 percent evaluation for bilateral 
hearing loss.

In the May 2005 statement, the Veteran also indicated that he had 
bad nerves, flashbacks, nightmares and loss of sleep back then, 
which appeared tied to his PTSD.  Moreover, he attached a copy of 
an August 1971 VA Form 21-526, in which he claimed loss of 
hearing as well as "nerve."  In a July 2006 VA Form 21-4138, 
the Veteran clearly requested an effective date back to 1971 for 
the 10 percent evaluation assigned for PTSD.  Review of the 
claims folder reveals that the RO acknowledged receipt of this 
claim in a November 2006 letter, but has not taken any further 
action.  Thus, the matter is REFERRED for appropriate action.  

When this matter was before the Board in October 2008, the Board 
denied the Veteran's claims of entitlement to an effective date 
earlier than February 13, 2004 for the grant of a 70 percent 
evaluation for PTSD, anxiety reaction, including the question of 
whether there was CUE; entitlement to an effective date earlier 
than February 13, 2004 for the grant of a TDIU, including the 
question of whether there was CUE; and entitlement to an 
effective date earlier than February 13, 2004, for the grant of 
eligibility to Dependents Educational Assistance under 38 
U.S.C.A. Chapter 35, including the question of whether there was 
CUE.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 decision the Court vacated the Board's decision with 
respect to the Veteran's claims of CUE.  The Court found that the 
Board did not have jurisdiction over these motions as the RO had 
not previously adjudicated these issues.  As such, the Court 
ordered that these issues be dismissed.  In all other aspects, 
the Court affirmed the Board's decision.

Review of the record, including the Board's October 2008 decision 
and the Court's subsequent January 2010 decision, reveals that 
the Veteran has raised the issues of entitlement to an effective 
date earlier than February 13, 2004, for the grant of a 70 
percent evaluation for PTSD, anxiety reaction, based on CUE; 
entitlement to an effective date earlier than February 13, 2004, 
for the grant of a TDIU based on CUE; and entitlement to an 
effective date earlier than February 13, 2004, for the grant of 
eligibility to Dependents Educational Assistance under 38 
U.S.C.A. Chapter 35, based on CUE.  As these matters are not 
currently developed or certified for appellate review, they are 
REFERRED to the RO for appropriate action.

In October 2008, the Board remanded the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
service-connected type II diabetes mellitus; however, in a rating 
decision dated in October 2009, entitlement to service connection 
for hypertension was granted.  As this represents a complete 
grant of the benefit sought on appeal, the issue is no longer 
before the Board.


FINDINGS OF FACT

1.  In a January 2010 Court decision, the Veteran's claim of 
entitlement to an effective date earlier than February 13, 2004, 
for the grant of a 70 percent evaluation for PTSD, anxiety 
reaction, based on CUE, was ordered dismissed.

2.  In a January 2010 Court decision, the Veteran's claim of 
entitlement to an effective date earlier than February 13, 2004, 
for the grant of a TDIU based on CUE was ordered dismissed.  

3.  In a January 2010 Court decision, the Veteran's claim of 
entitlement to an effective date earlier than February 13, 2004, 
for the grant of eligibility to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35, based on CUE was ordered dismissed.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than February 13, 
2004, for the grant of a 70 percent evaluation for PTSD, anxiety 
reaction, based on CUE, is dismissed.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

2.  Entitlement to an effective date earlier than February 13, 
2004, for the grant of a TDIU based on CUE is dismissed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Entitlement to an effective date earlier than February 13, 
2004, for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35, based on CUE is 
dismissed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in January 2010 the Court vacated the Board's 
decision with respect to the Veteran's claims of CUE and ordered 
that these issues be dismissed.  The Board is bound by the 
Court's order.  See Harris v. Brown, 7 Vet. App. 547 (1995).  
Therefore, the Board has no discretion and must dismiss the 
issues indicated above in compliance with the Court's January 
2010 decision.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


ORDER

Entitlement to an effective date earlier than February 13, 2004, 
for the grant of a 70 percent evaluation for PTSD, anxiety 
reaction, based on CUE, is dismissed.

Entitlement to an effective date earlier than February 13, 2004, 
for the grant of a TDIU based on CUE is dismissed.

Entitlement to an effective date earlier than February 13, 2004, 
for the grant of eligibility to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35, based on CUE is dismissed.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


